The parties are adjoining lot owners. A large tree stands on the line dividing the lots. Defendant began to take it down. After he had taken off some limbs he was restrained at the suit of plaintiff, who prayed permanent injunction and damages. Plaintiff had decree. Defendant has appealed.
Every question presented by appellant assumes the body or trunk of the tree to be on his land, and his case is briefed on that assumption. The record is wholly to the effect that the trunk of the tree is on the line, so the questions call for no discussion. *Page 101 
This tree is the common property of both parties and neither has the right to cut, injure, or destroy it without consent of the other. 1 C. J. p. 1233.
Decree affirmed. Costs to appellee.
McDONALD, POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.